DETAILED ACTION
Claims 1-5, 7-16, and 18 are presented for examination.
Claims 6 and 17 have been cancelled.
Track One Request GRANTED.
This office action is in response to the amendment submitted on 27-MAY-2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bradley S. Bowling 52641 on 06/16/2022.
The application has been amended as follows: 

7. (Currently Amended) The method of claim 5, wherein, for each well, the number of inner cells is independent from the number of outer cells.
18. (Currently Amended) The system of claim 16, wherein, for each well, the number of inner cells is independent from the number of outer cells.

Response to Arguments
Applicant’s arguments with respect to the objection of claim 13 have been fully considered and are persuasive.  The objection of claim 13 has been withdrawn. 

Response to Arguments - 35 USC § 112
Applicant’s arguments with respect to 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of 35 U.S.C. 112(b) has been withdrawn. 

Response to Arguments - 35 USC § 101
Applicant’s arguments with respect to 35 U.S.C. 101 have been fully considered and are persuasive.  The rejection of 35 U.S.C. 101 has been withdrawn. 

Response to Arguments - 35 USC § 103
Applicant’s arguments with respect to 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of 35 U.S.C. 103 has been withdrawn. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

Regarding the references of Guo et al., “Waterflooding optimization with the INSIM-FT data-driven model” [2018] and Hui et al., “A Robust Embedded Discrete Fracture Modeling Workflow for Simulating Complex Processes in Field-Scale Fractured Reservoirs [2019], Examiner finds Applicant’s Arguments/Remarks dated 05/27/2022 on pg. 10 persuasive and demonstrating how the instant claims are distinguishable from the prior art.

However, this reference or any reference of record or combination of references, do not disclose or suggest, the limitations as set forth in Claims 1 and 13, specifically

“wherein the plurality of cell nodes comprise, for each well: one or more inner cell nodes that do not communicate with cells associated with another well: and one or more outer cell nodes that communicates with cells associated with another well.”

In combination with the remaining features and elements of the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-5, 7-16, and 18 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E JOHANSEN whose telephone number is (571)272-8062. The examiner can normally be reached M-F 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 5712722279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN E JOHANSEN/Examiner, Art Unit 2146